PER CURIAM.
This is an action under Title VII for discriminatory discharge based on gender, and state-law claims of fraud and defamation are also asserted. The District Court1 granted defendants’ motion for summary judgment. We affirm.
We have little to add to the well-reasoned opinion of the District Court. Defendant gave business-related reasons for its decision to fire the plaintiff, and there is no substantial evidence to show that defendant did not genuinely believe these reasons, or that they were a pretext for gender discrimination. We do not believe that the nature of the case requires a more extended discussion.
Affirmed.

. The Hon. Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota.